PER CURIAM.
This appeal is taken by the State of Florida from a final judgment dismissing a motion to disbar the appellee Sheiner. In the final judgment appealed from the trial judge said: “Under the law of the State as now established the State has not met its burden of proving its Motion to Disbar by a clear preponderance of the evidence.”
The sole question presented by the State on this appeal is:
“Was the refusal of Leo Sheiner, appellee, to answer certain questions propounded to him by a Sub-committee of the Committee on the Judiciary of the United States Senate on March 18, 1954, in New Orleans, Louisiana, regarding his membership in the Communist Party, and in other alleged subversive organizations, so fraudulent, unethical and unprofessional as to warrant his disbarment.”
This question was answered adverse to the State’s contention in Sheiner v. State, Fla.1955, 82 So.2d 657, and in the case of Petition for Revision of, or Amendment to, Integration Rule of Florida Bar, Fla.1956, 103 So.2d 873.
Accordingly the judgment appealed from is
Affirmed.
THOMAS, ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.
TERRELL, C. J., dissents.